DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 9th, 2022 have been entered.
The previously raised specification objection has been withdrawn in light of the amendment submitted by Applicant on February 9th, 2022.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by Applicant on February 9th, 2022.
The previously raised drawing objection has not been withdrawn in light of the amendment submitted by the applicant on February 9th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 6, the term “the applicator member occupying the entire interior space of the body such that the applicator member is the only reservoir for the liquid cosmetic product.” renders the claim indefinite because it is unclear which body the claim refers to. It is unclear if claim refers to the interior space of body of the refill or the interior space of the body of the upper or lower arms. For examination purposes, the claim is interpreted as requiring “wherein the refill comprising a body, the applicator member occupies space inside the refill body”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al (US 20150289622 A1).
Regarding claim 1, Fereyre discloses a cosmetic product refill for a hair treatment device, comprising an applicator member (23), the applicator member (23) being impregnated with liquid cosmetic product (Abstract); wherein the refill (Fig. 4, 25. See para 0170) comprising a body (The examiner notes that the body of the refill constitute the components of the refill system 25 which are 25 and 30 as shown in Fig. 4), the applicator member (23) occupies space inside the refill body (Fig. 4). 
Fereyre does not specifically disclose the initial quantity of liquid cosmetic product present in the applicator member corresponding to a degree of filling of the applicator member less than or equal to 90 %.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the initial quantity of the cosmetic product present in the applicator member of Fereyre to a degree less than or equal to 90 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 2, Fereyre discloses the claimed invention of claim 1. Fereyre does not specifically disclose the degree of filling of the applicator member being less than or equal to 80%.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the quantity of filling the applicator member of Fereyre to a degree less than or equal to 80 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 3, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the applicator member (23) is porous (Para. 0023). Fereyre is silent to the applicator being entirely porous. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the porous applicator member of Fereyre to be entirely porous to allow the user to apply the cosmetic material to the hair along the entire surface area of the applicator, and to speed up the hair treatment of the user. 
Regarding claim 4, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the applicator member (23) is made of felt (Para. 0243).  
Regarding claim 5, Fereyre discloses the claimed invention of claim 4. Fereyre further discloses the fibers of the felt all being oriented substantially in the same direction (Para. 0171 and Fig. 5, the examiner notes that the felt material is made of fibers and are oriented on the same direction on the plane surface of element 23), and molded so as to form the felt.
The claimed phrase “molded” is being treated as a product by process limitation; that is the applicator member is molded to form the felt. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 6, Fereyre discloses the claimed invention of claim 1. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.08 g/cm3 and/or less than 0.350 g/cm3.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.08 g/cm3 and/or less than 0.350 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 7, Fereyre discloses the claimed invention of claim 1. Fereyre further disclose a cosmetic product with a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 4 centipoise and/or less than 500 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic product of Fereyre with viscosity greater than 4 centipoise and/or less than 500 centipoise to make the product easier to apply. 
Regarding claim 8, Fereyre discloses the claimed invention of claim 1. Fereyre does not specifically disclose the applicator member has a degree of filling greater than or equal to 40 %.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the quantity of filling the applicator member of Fereyre to a degree of filling greater than or equal to 40 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 9, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses wherein the applicator member (23) has an elongate shape (Fig. 5), with a rectangular cross section (Fig. 5), with a flat pointed end that is intended to be in contact with the hair to be treated(Fig. 5).  
Regarding claim 10, Fereyre discloses the claimed invention of claim 1, Fereyre further discloses the applicator member (23) is made at least partially of polyethylene (Para. 0023).
Regarding claim 11, Fereyre discloses the claimed invention of claim 1, Fereyre further discloses the liquid cosmetic product is an aqueous composition (Para. 0234).
Regarding claim 12, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the liquid cosmetic product is an anhydrous composition (Para. 0234).
Regarding claim 13, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the body delimiting a cavity that is formed at least partially by two opposite walls (See annotated Fig.  6 below) and a bottom and opens toward the outside by way of an opening (See annotated Fig.  6 below), said applicator member (23) being partially received in said cavity and extending partially out of the cavity, through the opening (See annotated Fig.  6 below). 

    PNG
    media_image1.png
    768
    872
    media_image1.png
    Greyscale
 
Regarding claim 15, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses Docket No. 522213USPrelininarn- Amendmentat least one arm (5 and 6), cosmetic product refill (100) which is mounted on the arm (Fig. 20).  
Regarding Claim 16, Fereyre discloses the claimed invention of claim 15. Fereyre further discloses at least one heating element (Claim 3).  
Regarding claim 17, Fereyre discloses the claimed invention of claim 15. Fereyre further discloses the step of applying a cosmetic product to a lock of hair using a device (Abstract).
Regarding claim 18, Fereyre discloses the claimed invention of claim 11. Fereyre further disclose the liquid cosmetic product has a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 4 centipoise and/or less than 500 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the liquid cosmetic product of Fereyre with viscosity greater than 4 centipoise and/or less than 500 centipoise to make the product easier to apply. 
 Regarding claim 19, Fereyre discloses the claimed invention of claim 11. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.11 g/cm3 and/or less than 0.25 g/cm3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.11 g/cm3 and/or less than 0.25 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
 Regarding claim 20, Fereyre discloses the claimed invention of claim 12. Fereyre further disclose the liquid cosmetic product has a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 100 centipoise and/or less than 600 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the liquid cosmetic product of Fereyre with viscosity greater than 100 centipoise and/or less than 600 centipoise to make the product easier to apply. 
Regarding claim 21, Fereyre discloses the claimed invention of claim 12. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.11 g/cm3 and/or less than 0.25 g/cm3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.11 g/cm3 and/or less than 0.25 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al (US 20150289622 A1) in view of Morgandi et al (US 20100269848 A1).
Regarding claim 14, Fereyre discloses the claimed invention of claim 1. Fereyre is silent to the package. Morgandi teaches a hair styling apparatus with treatment hair is placed in special packaging (Para. 0081) to provide a special packages suitable for conserving and maintaining the stability over time of the hair substance contained in said treatment device, such as, for example, air-tight packages or sealed packages with modified atmosphere or under vacuum (Para. 0081). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to device of Fereyre packaged as taught by Morgandi to provide a special packages suitable for conserving and maintaining the stability over time of the hair substance contained in said treatment device, such as, for example, air-tight packages or sealed packages with modified atmosphere or under vacuum.

Response to argument
Applicant's arguments filed 02-09-2022 have been fully considered but they are not persuasive for the following reasons:

1st applicant’s remark and argument:
The applicant traverses the drawings objection because the specification indicates the reference character 20 and 23 as the refill comprises the body 23.
In response, the examiner agrees with the applicant that the specification indicates 20 and 23 as the refill and its body, but in the drawing both arrows of reference 20 and 23 are touching the same surface. Applicant is recommended to point out the reference 23 of the body to the touching surface of the refill, while pointing arrow 20 to not touch the surface of the refill 20. This will show that not both references (20 and 23) are pointing to the same element in the drawing. Same correction is required for characters “1” and “2” in Fig. 1 and Fig. 2 in order to overcome this issue.

2nd applicant’s remark and argument:
The applicant alleges that the Fereyre (US 20150289622 A1) reference does not disclose or suggests a refill comprising a body, the applicator member occupying the entire interior space of the body such that the applicator member is the only reservoir for the liquid cosmetic product.
In response, the examiner notes that it is unclear if claim refers to the interior space of body of the refill or the interior space of the body of the upper or lower arms. For examination purposes, the claim was interpreted as requiring “wherein the refill comprising a body, the applicator member occupies space inside the refill body”. Such limitations were disclosed by Fereyre as the following: wherein the refill (Fig. 4, 25. See para 0170) comprising a body (The examiner notes that the body of the refill constitute the components of the refill system 25 which are 25 and 30 as shown in Fig. 4), the applicator member (23) occupies space inside the refill body (Fig. 4). 

3rd applicant’s remark and argument:
The applicant alleges that it would not have been obvious to one skilled in the art to adjust the initial quantity of the cosmetic product present in the applicator member of Fereyre to a degree less than or equal to 90% to reduce the packaging size during shipment, prevent overfilling issues, prevent packaging issues during transportation and to optimize manufacturing cost. 
In response, the examiner disagree with the applicant’s assertion and notes that it would have been obvious to one skilled in the art to make such adjustment to the initial quantity of the liquid cosmetic product. This modification would allow the reduction of the packaging size. For example, filling 100% of the liquid cosmetic product would cost an extra 10% of the liquid cosmetic product per device, which increases the manufacturing cost not only by 10% of cost of the liquid cosmetic product, but also exponentially increases the manufacturing cost of the processes involving such modification, such as, new quality checks of new parameters, capability of equipment to meet new tolerance values and it associated maintenance. In addition, the examiner notes that the weight of the device determine the packaging size of the device and it associated cost for shipment. Therefore, filling the device by 90% or less would drastically reduce such associated cost.



4th  applicant’s remark and argument:
The applicant alleges that the inventor found surprisingly that the quantity of the cosmetic product delivered on each pass over the hair to be treated exhibits less significant variations which improve the product applications on the hair along time.
In response, the examiner notes that such limitations are not positively claimed in the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772